DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 21 has been canceled.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
The claims are replete with claim objections.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document.  
Accordingly, some examples of claim objections are set forth.  Applicant must carefully review all the claims to correct all claim objections.
For example, in line 6 of claim 1, the recitation “the container” should be corrected to --the at least one container-- since “at least one container” has been previously set forth in line 4 of parent claim 1.
For example, in line 10 of claim 20, the recitation “shich” should be corrected to --the-- to correct a grammar error.
Similarly, in the last line of claim 20, --the-- should be inserted before “threaded” since “a threaded spindle” has been previously set forth in line 7 of claim 20.
Again, only some examples of claim objections are set forth.  Applicant must carefully review all the claims to correct all claim objections.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with indefiniteness and antecedent basis errors.  
Accordingly, some examples are set forth.  Applicant must carefully review all the claims to correct all indefiniteness and antecedent basis errors.
For example, the recitation “the base” in line 6 of claim 1 lacks proper antecedent basis.
For example, the recitation “suitable” in line 3 of claim 20 is indefinite since “suitable” constitutes relative terminology and it is unclear as to exactly what is supposed to constitute “suitable”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “fastened” in the last line thereof, and the claim also recites “in particular detachably” in the last line thereof, which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Again, only some examples have been set forth.  Applicant must carefully review all the claims to correct all indefiniteness and antecedent basis errors.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3617302 A1.
	With respect to claims 1, 3, 4, 14, 15, and 20, DE 3617302 A1 discloses a distribution machine 1, comprising:
a support frame 2; 
at least one container 6, for receiving powdered and/or particulate matter to be distributed,
at least one outlet opening 23 arranged at the base of the at least one container,
a metering member 11, downstream of theoutlet opening, with a motor-driven metering slide 22 that is displaceable relative to the outlet opening, and also at least one distribution member 16, downstream of the metering member, for distributing the matter to be distributed on the ground, wherein the drive 24 of the metering slide of the metering member comprises a threaded spindle 25 which is mounted in an axially fixed manner and driven in rotation by means of a motorized rotary drive 24 with an axially fixed output shaft 25 (threaded spindle and output shaft have been interpreted as a unit or as being connected together, analogously to dependent claim 3), and along which a spindle nut engaged with the threaded spindle (Figure3, indicated at the junction of the adjusting spindle 25 with the setting member/lever 9; implicitly embodied as a spindle nut since only in this way is the functional interaction, as disclosed in column13, lines16-18, possible) is guided, the spindle nut being connected to the metering slide or a lever arm 9,10 arranged thereon, in order to actuate the metering slide by rotation of the threaded spindle (see the disclosure in column13, lines16-18).
With respect to claim 2, see the disclosure in column 13, lines 21 and 22. 
Regarding claims 5-7, 9, 13, see Figure 3.
As to claim 8, see Figure 3 showing the slot 9, the driver can be interpreted as being the implicitly present bolt screw.
With respect to claim 10, see Figures 2 and 3. 
As to claims 16 and 18, see 28 and the disclosure in column 13, lines 30-40.
Regarding claim 17, see the disclosure in column13, lines18-25.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DE 3617302 A1 in view of Watts US 3,191,944.
	DE 3617302 A1 discloses the distributing machine and metering element as set forth surpa.
	Claim 19 distinguishes over DE 3617302 A1 in requiring a handle to be fixed detachably to the metering slide forming an operating lever extending away therefrom, to enable the metering slide to be actuated manually.
	Watts US 3,191,944 discloses this structure in Figure 2 thereof.
	It would have been obvious to one of ordinary skill in the art before the effective date of the invention to have utilized the specific structure of Watts US 3,191,944 in the distributing machine and metering element of DE 3617302 A1 for greater versatility in use and operation of the distributing machine and metering element of DE 3617302 A1.

Allowable Subject Matter
Claims 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
DE 10126233 A1 discloses a material distribution arrangement on a vehicle e.g. for grits and agricultural fertilizer, includes metering device with adjustable aperture for varying width of output opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



June 1, 2022